Sub-Item 77O DREYFUS PREMIER SHORT-INTERMEDIATE MUNICIPAL BOND FUND Dreyfus Short-Intermediate Municipal Bond Fund On January 12, 2017, Dreyfus Short-Intermediate Municipal Bond Fund (the "Fund"), a series of Dreyfus Premier Short-Intermediate Municipal Bond Fund, purchased 1,500 5% Tobacco Settlement Bonds, Fiscal 2017 Series B due June 1, 2020 issued by TSASC, Inc. (CUSIP No. 898526FJ2) (the "Bonds") at a purchase price of $107.05 per Bond, including underwriter compensation of 0.450%. The Bonds were purchased from Jefferies, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities Inc. Barclays Blaylock Beal Van, LLC BofA Merrill Lynch BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC Citigroup Drexel Hamilton, LLC FTN Financial Capital Markets Hilltop Securities, Inc. Janney Montgomery Scott Jefferies LLC Loop Capital Markets Mesirow Financial, Inc. Mischler Financial Group, Inc. Morgan Stanley Oppenheimer & Co. PNC Capital Markets LLC Ramirez & Co., Inc. Raymond James RBC Capital Markets Rice Financial Products Company Roosevelt & Cross Incorporated Siebert Cisneros Shank & Co., LLC Stern Brothers & Co. Stifel Nicolaus & Company, Incorporated TD Securities U.S. Bancorp Investments, Inc. Wells Fargo Securities The Williams Capital Group, Inc. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 2, 2017. These materials include additional information about the terms of the transaction.
